Citation Nr: 1627115	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD), due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty during the Vietnam Era from November 1965 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the RO in Winston-Salem, North Carolina.

In July 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Winston-Salem, North Carolina.  A copy of the transcript is of record.

In January 2013 and February 2015, the Board remanded the case for further development.  That development is now complete and the case returns to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to herbicides such as Agent Orange.

2.  The Veteran did not have actual exposure to herbicides such as Agent Orange during active service.

3.  The Veteran's heart disease did not manifest until many years after service, and is not related to a disease, injury, or event in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder, to include ischemic heart disease, due to Agent Orange exposure are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). Specifically, VA's duty to notify was satisfied by a letter dated in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Under the duty to assist, VA must help the claimant obtain service treatment records and other pertinent records that have been sufficiently identified, and perform an examination or obtain a medical opinion when necessary to make a decision on the claim as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's military personnel records, service treatment records, VA treatment records, and private medical records are associated with the claims file.  

The Veteran was also afforded a VA examination in February 2013, and an addendum opinion was provided in July 2015.  The Board finds that the examination and opinions, viewed in the aggregate, were adequate.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon, 20 Vet. App. at 83; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiners considered the Veteran's medical history, including a review of the claims file, set forth the examination findings, and provided explanations in support of the conclusions they reached which can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the February 2013 and July 2015 VA examination and opinions are adequate for the purposes of this decision.  As such, the Board finds that the Veteran's April 2016 request, made by his representative, for a more current and thorough VA examination is not substantiated. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Further, the Board remanded this claim in January 2013 and February 2015 for additional development.  Specifically, the January 2013 remand directed that the RO make arrangements to obtain the Veteran's VA treatment records dated since October 2011 and his stress test records from approximately 1999, schedule him for a VA examination to assess the nature and etiology of his cardiac condition, and then readjudicate the claim.  As discussed below, the RO substantially complied with these directives and issued Supplemental Statements of the Case (SSOC) in March 2013 and July 2015.

The February 2015 remand directed the RO to return the claims file to the VA examiner who conducted the February 2013 VA examination for an addendum medical opinion.  Specifically, the Board directed that the VA examiner take into account the Veteran's and his wife's hearing testimony regarding his chest pains and shortness of breath in service, as well as his reports of having heart palpitations in service.  The remand directed the VA examiner to opine as to whether it is at least as likely as not that the Veteran's current cardiac disorder had its onset during service or is otherwise related to service.  The remand also directed the RO to complete development of the Veteran and his wife's reports of his exposure to herbicides (Agent Orange) at Langley AFB, Virginia.  As discussed below, the RO and the examiner substantially complied with these directives. 

Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Service Connection

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a) (2015). 

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), including cardiovascular-renal disease.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  See 38 C.F.R. § 3.303(b) (2015).  

When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015). 

At the outset, the Veteran has stated that he had a heart disorder that existed prior to his entry onto active duty, but that it was not detected because he was not given a complete cardiac examination upon entry onto active duty.  On his entrance examination in September 1965, the Veteran gave a history of occasional heart palpitations.  However, clinical evaluation of his heart was normal, and no heart disorder was noted or diagnosed at that time.  In light of the Veteran's assertions, a VA medical opinion was requested.  The July 2015 VA examiner acknowledged the Veteran's report of heart palpitations at the time of his entrance examination, but indicated that both his heart and pulse were normal on examination.  Therefore, as a cardiac condition was not noted upon entry onto active duty, the presumption of soundness is not rebutted, and the Veteran's heart must be presumed sound at entry.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In so deciding, the Board acknowledges the Veteran's assertion that his palpitations reported on his entrance examination represented the presence of a heart disorder.  He is competent to report his symptoms, such as palpitations.  However, his statement asserting that the palpitations were signs or symptoms of an underlying heart disorder are not competent, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his lay statement is outweighed by the findings to the contrary by the in-service examiner and the July 2015 VA examiner, both medical professionals.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).

The Veteran's private medical records, VA treatment records, and VA examinations all indicate that he has a current diagnosis of ischemic heart disease, or coronary artery disease, first diagnosed in the 2000s.  However, there is no competent or credible evidence that signs, symptoms, or precursors of heart disease manifested in active service.  The Veteran's service treatment records are negative for any complaints or findings of a heart disorder.  On a dental patient history dated in August 1969, the Veteran reported that he had never been treated for a heart condition.  On separation examination in October 1969, clinical evaluation of the heart was again normal.  

The Veteran testified that he experienced shortness of breath while he was on active duty.  His wife also testified that she remembered the Veteran complaining of chest pains during service.  Although no such symptoms were recorded in  the service treatment records, the Veteran (and his wife) are competent to report the symptoms he experienced and/or that were observed.  However, these statements asserting that the shortness and breath and chest pains (or any palpitations) were signs or symptoms of an underlying heart disorder are not competent, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Further, their statements are outweighed by the findings to the contrary by the July 2015 VA examiner, a medical professional, who determined that the Veteran's in-service symptoms, as described, represented a normal physiological response to physical exertion.  

Accordingly, there is no credible evidence that signs or symptoms of a heart disorder manifested in service, or until many years after service in the 2000s. Therefore, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.

The Board next turns to whether a medical nexus between the Veteran's heart disease and any incident of service may otherwise be established.  With respect to the Veteran's contention that his heart disease was caused by the physical nature of his in-service duties, i.e., standing in combat boots and moving heavy products, or any other incident of service, the preponderance of the evidence weighs against such a relationship.  The VA examiner in February 2013 concluded that it was not likely that any current cardiac disorder had its clinical onset during service or was related to any in-service disease event, or injury to include the physical nature of the Veteran's in-service duties.  The examiner explained that medical literature review revealed that standing in combat boots and moving heavy products does not cause one to have a cardiac condition, and that the Veteran had other risk factors, namely, being male, a known past history of tobacco smoking, hypercholesterolemia, poorly controlled hypertension, diabetes mellitus, and chronic renal insufficiency, which were the main reasons for his coronary artery disease that happened almost 40 years after his separation from service.  

The July 2015 VA examiner, with consideration of the Veteran's reported in-service symptoms of shortness of breath and chest pain, also concluded that the Veteran's heart disease was less likely than not incurred in or caused by any incident of service.  This examiner noted that the Veteran's separation examination in October 1969 revealed normal findings concerning the heart, that the Veteran's reported in-service symptoms represented a normal physiological response to physical exertion, that coronary artery disease was not diagnosed until 2007, and that the Veteran's risk factors for his coronary artery disease included diabetes mellitus (diagnosed in 1999), hypertension (2004), hyperlipidemia, cigarette smoking, obesity, and male gender.

The VA examiners have the requisite expertise to determine whether the Veteran's heart disease had its onset during service or is related to any incident of his service.  Their findings, based upon a review of the record and the Veteran's history, carry more weight than the Veteran's (and his wife's) lay assessment.  Moreover, the issue of whether the Veteran's heart disease may be related to his military service is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77.  Thus, the Veteran's own lay opinion on this issue is not competent evidence and therefore does not support the claim.  In sum, the preponderance of the evidence weighs against a relationship between the Veteran's heart disease and his military service.  

The Veteran also asserts that his ischemic heart disease resulted from herbicide exposure while he was stationed at Langley Field in Virginia.  See 38 C.F.R. §§ 3.307, 3.309(e). He reported that his responsibilities included the storage and use of herbicides, which were stored in 55-gallon barrels.  He stated that he handled and shipped the herbicides.  

Ischemic heart disease is one of the diseases presumed to have been caused by exposure to an herbicide agent.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who had active service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents, unless there is affirmative evidence to the contrary. 38 C.F.R. §§ 3.307(a)(6).  Such exposure will also be presumed for a veteran who served in or near the Korean DMZ between April 1, 1968 and August 31, 1971, unless there is affirmative evidence to the contrary.  Id.

The Veteran's exposure to an herbicide agent as defined in § 3.307(a)(6) is not established.  Because he did not serve in Vietnam during the Vietnam Era or in or near the Korean DMZ between April 1968 and August 1971, the presumption of exposure does not apply.  Further, actual exposure to herbicide agents is not established.  A response from the JSRRC, Defense Personnel Records, reported that research showed no evidence of the reported exposure as claimed by the Veteran while stationed at Langley AFB.  All reports were negative for reports of Agent Orange or tactical herbicides for personnel assigned during the period in question at Langley AFB.  Furthermore, all historical data did not document the spraying, testing or storage of Agent Orange or tactical herbicides at Langley AFB during the period in question.  The Veteran does not have a medical or scientific background and thus is considered a lay person in the fields of science and medicine.  Thus, as he does not have appropriate expertise, his lay statement does not constitute competent evidence as to whether he was exposed to herbicides in the manner he described.  Therefore, this statement does not support herbicide exposure. 

Accordingly, the preponderance of the evidence shows that the Veteran was not exposed to herbicide agents, including Agent Orange, during active service. Therefore, service connection for ischemic heart disease is not warranted on a presumptive basis as due to herbicide exposure under 38 C.F.R. § 3.309(e).

As noted above, service connection is also not warranted for heart disease as a chronic disease based on a chronicity in service or a continuity of symptoms after service, since there is no evidence of heart disease until many years after the Veteran's service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  The preponderance of the evidence also weighs against an in-service disease, injury, or event relevant to the subsequent onset of heart disease, and also weighs against a nexus to service.  Therefore service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303(a).  In conclusion, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55


ORDER

Entitlement to service connection for a heart disorder, including due to Agent Orange exposure, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


